FILED
                                                                                       Dec 19, 2018
                                                                                       02:10 PM(CT)
                                                                                        TENNESSEE
                                                                                  WORKERS' COMPENSATION
                          APPEALS BOARD

             7(11(66((%85($82):25.(56¶&203(16$7,21
                   :25.(56¶&203(16$7,21$33($/6%2$5'
                    +($5'129(0%(5$7.12;9,//( 
                                                   
5LFN20XQF\                                       'RFNHW1R
                                                    
Y                                                   6WDWH)LOH1R  
                                                    
3UHPLXP'LVWULEXWRUV,QFHWDO                  

                                                    
$SSHDOIURPWKH&RXUWRI:RUNHUV¶                   
&RPSHQVDWLRQ&ODLPV                                 
/LVD$/RZH-XGJH
      
                   $IILUPHGDQG5HPDQGHG)LOHG'HFHPEHU

7KLVLQWHUORFXWRU\DSSHDODULVHVIURPWKHHPSOR\HH¶VUHTXHVWWRUHWXUQWRWKHDXWKRUL]HG
WUHDWLQJ SK\VLFLDQ IRU DQ HYDOXDWLRQ RI KLV ORZ EDFN ZKLFK WKH HPSOR\HH FRQWHQGV KH
LQMXUHG LQ D -XO\  ZRUN DFFLGHQW LQ ZKLFK KH DOVR UHSRUWHG LQMXULQJ KLV XSSHU
H[WUHPLWLHV  7KH HPSOR\HU UHIXVHG WR DXWKRUL]H WKH HYDOXDWLRQ DVVHUWLQJ WKDW WKH
HPSOR\HH¶V ORZ EDFN FRPSODLQWV UHVROYHG VRRQ DIWHU WKH ZRUN DFFLGHQW DQG WKDW WKH
HPSOR\HH¶V FXUUHQW ORZ EDFN V\PSWRPV GLG QRW DULVH SULPDULO\ RXW RI WKH ZRUN LQMXU\
)ROORZLQJDQH[SHGLWHGKHDULQJWKHWULDOMXGJHRUGHUHGWKHHPSOR\HUWRDXWKRUL]HDUHWXUQ
YLVLWZLWKWKHSK\VLFLDQWRHYDOXDWHDQGWUHDWDQ\ZRUNUHODWHGEDFNLQMXU\7KHHPSOR\HU
KDVDSSHDOHG:HFRQFOXGHWKHSUHSRQGHUDQFHRIWKHHYLGHQFHVXSSRUWVWKHWULDOMXGJH¶V
GHWHUPLQDWLRQDIILUPWKHH[SHGLWHGKHDULQJRUGHUJUDQWLQJPHGLFDOEHQHILWVDQGUHPDQG
WKHFDVH

-XGJH'DYLG)+HQVOH\GHOLYHUHGWKHRSLQLRQRIWKH$SSHDOV%RDUGLQZKLFK3UHVLGLQJ
-XGJH0DUVKDOO/'DYLGVRQ,,,DQG-XGJH7LPRWK\:&RQQHUMRLQHG

$OH[ % 0RUULVRQ DQG 7LIIDQ\ % 6KHUULOO .QR[YLOOH 7HQQHVVHH IRU WKH HPSOR\HU
DSSHOODQW3UHPLXP'LVWULEXWRUV,QF

$PHHVK$.KHUDQL.QR[YLOOH7HQQHVVHHIRUWKHHPSOR\HHDSSHOOHH5LFN20XQF\
                                                   
                            )DFWXDODQG3URFHGXUDO%DFNJURXQG
                                                   
       5LFN0XQF\ ³(PSOR\HH´ ZDVDGHOLYHU\WUXFNGULYHUIRU3UHPLXP'LVWULEXWRUV
,QF ³(PSOR\HU´   2Q -XO\   KH UHSRUWHG LQMXULHV WR KLV HOERZV DQG ORZ EDFN

                                                               

DIWHUXQORDGLQJLFHFUHDPIURPKLVGHOLYHU\WUXFN(PSOR\HUDFFHSWHG(PSOR\HH¶VFODLP
DQGSURYLGHGDSDQHORISULPDU\FDUHSURYLGHUVIURPZKLFK(PSOR\HHVHOHFWHG)DUUDJXW
)DPLO\ 3UDFWLFH  (PSOR\HH¶V ILUVW YLVLW ZDV RQ -XO\   ZLWK D IDPLO\ QXUVH
SUDFWLWLRQHU7KHLQLWLDOPHGLFDOUHSRUWVWDWHG(PSOR\HHZDVGHOLYHULQJLFHFUHDP³ZLWKD
YHU\ KHDY\ FUDWH DQG GROO\´ ZKHQ ³>K@H IHOW D SDLQ DQG SXOOLQJ LQ ERWK HOERZV WKDW
PRUQLQJ´  7KH UHSRUW DGGLWLRQDOO\ VWDWHG WKDW (PSOR\HH ZDV DEOH WR FRQWLQXH ZRUNLQJ
WKDWGD\DQGQRWHG³>K@HKDGDOLWWOHELWRIORZEDFNSDLQDWWKDWWLPH´)XUWKHUWKHUHSRUW
VWDWHGWKDWKLVSDLQZRUVHQHGLQKLVHOERZVDVWKHGD\ZHQWRQWKDWKHZDV³VWLOOKDYLQJ
SDLQ LQ ERWK HOERZV ZKHQHYHU KH OLIWV VRPHWKLQJ´ DQG WKDW ³>L@W KDV EHHQ VORZO\
LPSURYLQJDQGKDVUHVROYHGQRZ´
        
        $ VHSDUDWH GRFXPHQW WLWOHG :RUNHU¶V &RPSHQVDWLRQ ([DPLQDWLRQ DQG 5HSRUW
 ³ZRUNHUV¶FRPSHQVDWLRQUHSRUW´ ZKLFKZDVDOVRVLJQHGE\WKHQXUVHSUDFWLWLRQHURQWKH
GDWHRI(PSOR\HH¶VLQLWLDOYLVLWGHVFULEHGD³OLIWLQJ´LQMXU\UHVXOWLQJLQD³SXOOHGHOERZ
WHQGRQ>DQG@PXVFOHV>LQ@ORZHUEDFN´,WVWDWHG(PSOR\HH³IHOWDSXOOLQERWKHOERZV´LQ
WKH HDUO\ PRUQLQJ DQG WKDW KH FRQWLQXHG WR ZRUN  ,W DGGLWLRQDOO\ VWDWHG WKDW (PSOR\HH
³>I@HOWVRPHORZEDFNSDLQDVZHOO´WKDWZDV³>V@WLOOSDLQIXO>ZLWK@OLIWLQJ´WKDWKLVEDFN
SDLQKDGLPSURYHGWKDWKHKDGEHHQRIIZRUNVLQFHWKHLQMXU\GDWHDQGWKDWKHKDG³QR
SDLQ QRZ´  %RWK RI WKH GRFXPHQWV DGGUHVVLQJ (PSOR\HH¶V LQLWLDO PHGLFDO H[DPLQDWLRQ
LQGLFDWHG (PSOR\HH ZDV UHOHDVHG WR ZRUN ZLWK UHVWULFWLRQV RI QR OLIWLQJ SXVKLQJ RU
SXOOLQJJUHDWHUWKDQSRXQGV
        
        7KHUHFRUGRQDSSHDOLQFOXGHVUHSRUWVRIWKUHHDGGLWLRQDOYLVLWVWR)DUUDJXW)DPLO\
3UDFWLFH7KHUHSRUWVIRUWKHVHWKUHHYLVLWVDUHOLPLWHGWRZRUNHUV¶FRPSHQVDWLRQUHSRUWV
HDFKRIZKLFKLQFOXGHVWKHVLJQDWXUHRI'U*HUDOG5XVVHOO7KHUHSRUWRI(PSOR\HH¶V
VHFRQGYLVLWRQ-XO\LQFOXGHGDGHVFULSWLRQRIWKHLQMXU\DV³KXUWORZHUEDFNDQG
ERWKDUPV´,WLQGLFDWHGWKDW(PSOR\HHKDGEHHQRIIZRUNVLQFHKLVODVWYLVLWWKDWKHZDV
³EHWWHU´ DQG WKDW KLV SK\VLFDO H[DPLQDWLRQ UHYHDOHG ³PLOG WHQGHUQHVV RYHU >KLV@ EDFN´
DQG ³PHGLDO HSLFRQG\OLWLV´  (PSOR\HH¶V ZRUN UHVWULFWLRQV ZHUH PRGLILHG DW WKLV YLVLW
OLPLWLQJOLIWLQJWRQRPRUHWKDQILYHSRXQGVZLWK³HLWKHUDUP´
        
        7KH UHSRUW RI (PSOR\HH¶V WKLUG YLVLW RQ $XJXVW   ZKLFK GHVFULEHG D ORZ
EDFN LQMXU\ ³GXH WR KHDY\ UHSHDWHG OLIWLQJ´ LQGLFDWHG (PSOR\HH ZDV EHWWHU RYHUDOO DQG
VWDWHGWKDWDOWKRXJKKHUHSRUWHGKDYLQJ³VRPHGLVFRPIRUW´KHIHOWKHFRXOG³GRKLVMRE´
(PSOR\HHZDVUHWXUQHGWRZRUNDQGDGYLVHGWR³XVHHOERZVXSSRUWVEDQGV´DQGWRIROORZ
XSLQDZHHNWR³GHWHUPLQHSHUIRUPDQFHOHYHOV´7KHUHSRUWRI(PSOR\HH¶VILQDOYLVLWWKH


 $OWKRXJKWKHWULDOFRXUWKHOGDQLQSHUVRQHYLGHQWLDU\KHDULQJ(PSOR\HHWHVWLILHGE\DIILGDYLWDQGWKHUH
ZDV QR LQSHUVRQ WHVWLPRQ\  :H KDYH JOHDQHG WKH IDFWV IURP (PSOR\HH¶V DIILGDYLW DQG RWKHU
GRFXPHQWDU\ HYLGHQFH DGPLWWHG DW WKH H[SHGLWHG KHDULQJ  (DFK RI WKH ZRUNHUV¶ FRPSHQVDWLRQ UHSRUW
IRUPVIRU(PSOR\HH¶VIRXUYLVLWVWR)DUUDJXW)DPLO\3UDFWLFHLQFOXGHVKDQGZULWWHQHQWULHVDQG(PSOR\HH¶V
VLJQDWXUH7KHUHFRUGGRHVQRWGLVFORVHZKDWLQIRUPDWLRQLQFOXGHGLQWKHVHUHSRUWVLIDQ\ZDVZULWWHQE\
(PSOR\HHDQGZKDWLQIRUPDWLRQZDVZULWWHQE\'U5XVVHOOWKHIDPLO\QXUVHSUDFWLWLRQHURURWKHUVRQWKH
VWDIIDW)DUUDJXW)DPLO\3UDFWLFH

                                                      

IROORZLQJZHHNDOVRGHVFULEHGLQMXULHVWR(PSOR\HH¶V³ORZHUEDFNDQGERWKDUPV´GXHWR
KHDY\ OLIWLQJ  ,W IXUWKHU VWDWHG WKDW (PSOR\HH ZDV ³EDFN DW ZRUN ZHDULQJ DUP EDQGV´
(PSOR\HHZDVUHOHDVHGWRUHWXUQWRZRUNZLWKRXWUHVWULFWLRQVDWWKH$XJXVWYLVLW
        
        (PSOR\HHWUHDWHGZLWK'U5REHUW,Y\IRUKLVHOERZFRPSODLQWV7KHUHFRUGGRHV
QRWLQFOXGHWKHUHSRUWVRI(PSOR\HH¶VWUHDWPHQWZLWK'U,Y\EXWGRHVLQFOXGHD)RUP&
$)LQDO0HGLFDO5HSRUWVLJQHGE\'U,Y\RQ'HFHPEHU,WLQGLFDWHV'U,Y\
WKRXJKW(PSOR\HHKDGDZKROHERG\SHUPDQHQWLPSDLUPHQWDVDUHVXOWRIKLVZRUN
UHODWHG LQMXULHV  7KH SDUWLHV VWLSXODWHG WKDW 'U ,Y\ SURYLGHG DXWKRUL]HG WUHDWPHQW IRU
(PSOR\HH¶VHOERZFRPSODLQWV
        
        ,Q -DQXDU\  (PSOR\HH ILOHG D SHWLWLRQ UHTXHVWLQJ PHGLFDO WUHDWPHQW IRU KLV
EDFN  (PSOR\HU GHQLHG WKDW (PSOR\HH¶V ORZ EDFN V\PSWRPV UHVXOWHG IURP WKH 
ZRUNLQFLGHQWDQGGHQLHGDXWKRUL]DWLRQIRU(PSOR\HHWRUHWXUQWR'U5XVVHOO(PSOR\HH
UHTXHVWHGDQH[SHGLWHGKHDULQJDQGILOHGKLVDIILGDYLWLQVXSSRUWRIKLVUHTXHVW7KHWULDO
MXGJHVFKHGXOHGWKHKHDULQJIRU$XJXVW2Q$XJXVW(PSOR\HUILOHGD
³PHGLFDO TXHVWLRQQDLUH´ ZLWK WKH FRXUW FRQVLVWLQJ RI WZR TXHVWLRQV SUHVHQWHG WR 'U
5XVVHOODQG'U5XVVHOO¶VVLJQHGUHVSRQVHV7KH³PHGLFDOTXHVWLRQQDLUH´DVNHG
        
        %DVHGRQ\RXUHYDOXDWLRQDQGWUHDWPHQWRI>(PSOR\HH@LVLW\RXURSLQLRQWR
        D UHDVRQDEOH GHJUHH RI PHGLFDO FHUWDLQW\ WKDW >(PSOR\HH¶V@ FXUUHQW
        FRPSODLQWV UHPDLQ D SULPDU\ UHVXOW >RI@ KLV DOOHJHG -XO\   ZRUN
        DFFLGHQW"
        
        ,I \HV SOHDVH H[SODLQ KRZ KLV FXUUHQW ORZ EDFN FRPSODLQWV DUH SULPDULO\
        UHODWHGWRKLVLQMXU\DQGZKHWKHUKHUHTXLUHVDQ\RQJRLQJPHGLFDOFDUH
        DVDUHVXOW
        
        'U 5XVVHOO FKHFNHG ³1R´ LQ UHVSRQVH WR WKH ILUVW TXHVWLRQ EXW QRQHWKHOHVV
LQFOXGHGWKHIROORZLQJLQUHVSRQVHWRWKHVHFRQGTXHVWLRQ
        
        +LV SULPDU\ FRPSODLQW RQ  LQFOXGHG KLV HOERZV  +H GLG PHQWLRQ
        ORZEDFNSDLQ0RVWRIKLVYLVLWVXQWLOKLVUHOHDVHRQZHUHUHODWHG
        WRKLVHOERZSDLQ
        
        $WWKHH[SHGLWHGKHDULQJ(PSOR\HHLQWURGXFHGKLVDIILGDYLWLQWRHYLGHQFHVWDWLQJ
WKDWKH³VXVWDLQHGLQMXULHVWR>KLV@ORZEDFN´WKDWKHKDG³EHHQVHHQE\'U,Y\UHODWLYHWR
>KLV@XSSHUH[WUHPLW\LQMXULHV´DQGWKDWKH³FRQWLQXH>G@WRUHPDLQV\PSWRPDWLFUHODWLYH
WR >KLV@ ORZ EDFN LQMXU\ DQG >QHHGHG@ WUHDWPHQW UHODWLYH WR >KLV@ ORZEDFN LQMXU\´  7KH
DIILGDYLW IXUWKHU VWDWHG WKDW(PSOR\HH UHTXHVWHG ³DQ DSSRLQWPHQW    WR EH VHHQ E\'U
*HUDOG 5XVVHOO UHODWLYH WR >KLV@ ORZ EDFN V\PSWRPV´ DQG WKDW ³(PSOR\HU UHIXVHG WR
SURYLGH DQ DSSRLQWPHQW    IRU >KLV@ EDFN LQMXU\´  (PSOR\HU RIIHUHG QR WHVWLPRQ\ RU


                                                  

GRFXPHQWDU\HYLGHQFHTXHVWLRQLQJWKHVWDWHPHQWVLQ(PSOR\HH¶VDIILGDYLW1RLQSHUVRQ
WHVWLPRQ\ZDVSUHVHQWHGDWWKHKHDULQJ
       
       7KHWULDOMXGJHGHWHUPLQHGWKDW(PSOR\HHKDGPHWKLVEXUGHQRIHVWDEOLVKLQJKLV
HQWLWOHPHQW WR D UHWXUQ YLVLW ZLWK 'U 5XVVHOO  1RWLQJ WKDW 'U 5XVVHOO KDG ODVW VHHQ
(PSOR\HH³WZR\HDUVDJR´WKHWULDOMXGJHTXHVWLRQHGKRZ'U5XVVHOOFRXOGNQRZZKDW
(PSOR\HH¶VFXUUHQWFRPSODLQWVZHUHDQGKRZKHFRXOGDVVHVVZKHWKHUWKHFRPSODLQWVDUH
UHODWHGWRWKHZRUNLQMXU\³ZKHQKHODVWVDZ>(PSOR\HH@VRORQJDJR´6WDWLQJWKDW³'U
5XVVHOO¶VFDXVDWLRQRSLQLRQLVSUHVXPHGFRUUHFW´ WKHWULDOMXGJHQRQHWKHOHVV³UHMHFW>HG@
WKH SUHVXPSWLRQ´ GHWHUPLQLQJ WKDW 'U 5XVVHOO¶V VWDWHPHQW LQ WKH TXHVWLRQQDLUH
DFNQRZOHGJLQJWKDW(PSOR\HHPHQWLRQHGEDFNSDLQZDV³QRQUHVSRQVLYHRUDWOHDVWQRQ
GHWHUPLQDWLYHRIZKHWKHU>(PSOR\HH@VXVWDLQHGDZRUNUHODWHGEDFNLQMXU\WKDWFXUUHQWO\
QHFHVVLWDWHV WUHDWPHQW´  &RQFOXGLQJ WKDW ZKHWKHU (PSOR\HH¶V DOOHJHG EDFN FRPSODLQWV
UHVXOWHG IURP D FRPSHQVDEOH LQMXU\ ³KDV \HW WR EH GHWHUPLQHG´ WKH WULDO MXGJH RUGHUHG
(PSOR\HU WR SURYLGH (PSOR\HH D UHWXUQ YLVLW WR 'U 5XVVHOO ³WR HYDOXDWH DQG WUHDW DQ\
ZRUNUHODWHGEDFNLQMXU\´(PSOR\HUKDVDSSHDOHG
                                                  
                                       6WDQGDUGRI5HYLHZ
                                                  
       7KH VWDQGDUG ZH DSSO\ LQ UHYLHZLQJ D WULDO FRXUW¶V GHFLVLRQ SUHVXPHV WKDW WKH
FRXUW¶VIDFWXDOILQGLQJVDUHFRUUHFWXQOHVVWKHSUHSRQGHUDQFHRIWKHHYLGHQFHLVRWKHUZLVH
See 7HQQ &RGH $QQ   F      :KHQ WKH WULDO MXGJH KDV KDG WKH
RSSRUWXQLW\ WR REVHUYH D ZLWQHVV¶V GHPHDQRU DQG WR KHDU LQFRXUW WHVWLPRQ\ ZH JLYH
FRQVLGHUDEOH GHIHUHQFH WR IDFWXDO ILQGLQJV PDGH E\ WKH WULDO FRXUW  Madden v. Holland
Grp. of Tenn., Inc.  6:G   7HQQ    +RZHYHU ³>Q@R VLPLODU
GHIHUHQFHQHHGEHDIIRUGHGWKHWULDOFRXUW¶VILQGLQJVEDVHGXSRQGRFXPHQWDU\HYLGHQFH´
Goodman v. Schwarz Paper Co.1R:6&5:&7HQQ/(;,6DW
   7HQQ :RUNHUV¶ &RPS 3DQHO -DQ     6LPLODUO\ WKH LQWHUSUHWDWLRQ DQG
DSSOLFDWLRQRIVWDWXWHVDQGUHJXODWLRQVDUHTXHVWLRQVRIODZWKDWDUHUHYLHZHGde novoZLWK
QR SUHVXPSWLRQ RI FRUUHFWQHVV DIIRUGHG WR WKH WULDO FRXUW¶V FRQFOXVLRQV  See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC  6:G   7HQQ    :H DUH
DOVR PLQGIXO RI RXU REOLJDWLRQ WR FRQVWUXH WKH ZRUNHUV¶ FRPSHQVDWLRQ VWDWXWHV ³IDLUO\
LPSDUWLDOO\ DQG LQ DFFRUGDQFH ZLWK EDVLF SULQFLSOHV RI VWDWXWRU\ FRQVWUXFWLRQ´ DQG LQ D
ZD\WKDWGRHVQRWIDYRUHLWKHUWKHHPSOR\HHRUWKHHPSOR\HU7HQQ&RGH$QQ
  

                                              $QDO\VLV

       (PSOR\HU FRQWHQGV WKH SUHSRQGHUDQFH RI WKH HYLGHQFH GRHV QRW VXSSRUW WKH WULDO
MXGJH¶V GHWHUPLQDWLRQ  ,W FRQWHQGV WKH PHGLFDO SURRI LV XQGLVSXWHG DQG HVWDEOLVKHV WKDW
(PSOR\HH¶V ORZ EDFN FRPSODLQWV KDG UHVROYHG VKRUWO\ DIWHU WKH ZRUN LQFLGHQW DQG WKDW
(PSOR\HH¶V FXUUHQW ORZ EDFN V\PSWRPV GLG QRW DULVH SULPDULO\ RXW RIKLV HPSOR\PHQW
:HGLVDJUHH

                                                 

         ,Q McCord v. Advantage Human Resourcing 1R   71 :UN
&RPS$SS%G/(;,6DW  7HQQ:RUNHUV¶&RPS$SS%G0DU ZH
FRQFOXGHG WKDW DW DQ H[SHGLWHG KHDULQJ DQ HPSOR\HH QHHG QRW SURYH HDFK DQG HYHU\
HOHPHQW RI KLV RU KHU FODLP E\ D SUHSRQGHUDQFH RI WKH HYLGHQFH LQ RUGHU WR REWDLQ
WHPSRUDU\ GLVDELOLW\ EHQHILWV RU PHGLFDO EHQHILWV  ,QVWHDG ZH HPSKDVL]HG WKDW DQ
HPSOR\HHKDVWKHEXUGHQWRFRPHIRUZDUGZLWKVXIILFLHQWHYLGHQFHIURPZKLFKWKHWULDO
FRXUW FDQ GHWHUPLQH WKDW WKH HPSOR\HH LV OLNHO\ WR SUHYDLO DW D KHDULQJ RQ WKH PHULWV
FRQVLVWHQWZLWK7HQQHVVHH &RGH$QQRWDWHGVHFWLRQ  G    Id. 7KXV ZKLOH DQ
LQMXUHGZRUNHUUHWDLQVWKHEXUGHQRISURRIDWDOOVWDJHVRIDZRUNHUV¶FRPSHQVDWLRQFODLP
D WULDO MXGJH FDQ JUDQW UHOLHI DW DQ H[SHGLWHG KHDULQJ LI WKH MXGJH LV VDWLVILHG WKDW DQ
HPSOR\HHKDVPHWWKHEXUGHQRIVKRZLQJWKDWKHRUVKHLVOLNHO\WRSUHYDLODWDKHDULQJRQ
WKHPHULWV7HQQ&RGH$QQ G  
         
         ,Q WKH SUHVHQW FDVH DOO RI WKH GHWHUPLQDWLRQV RI WKH ZHLJKW DQG FUHGLELOLW\ RI WKH
SURRIKDYHWREHWDNHQIURPGRFXPHQWDU\HYLGHQFHDVWKHUHZDVQRRUDOWHVWLPRQ\DWWKH
H[SHGLWHG KHDULQJ  :KHQ WKH LVVXHV LQYROYH H[SHUW PHGLFDO RSLQLRQV FRQWDLQHG LQ
GRFXPHQWDU\ HYLGHQFH D UHYLHZLQJ FRXUW PD\ GUDZ LWV RZQ FRQFOXVLRQV ZLWK UHJDUG WR
WKHZHLJKWDQGFUHGLELOLW\RIWKRVHRSLQLRQVSee Madden v. Holland Grp. of Tenn.
6:G 7HQQ /LNHZLVHZKHQHYLGHQFHLVSUHVHQWHGWRDWULDOMXGJHLQ
WKHIRUPRIDQDIILGDYLWDQGRWKHUGRFXPHQWDU\HYLGHQFHWKHUHYLHZLQJFRXUWPXVWUHDFK
LWV RZQ FRQFOXVLRQV DERXW WKH ZHLJKW DIIRUGHG WR WKH HYLGHQFH  SeeGlisson v. Mohon
Int’l., Inc.6:G 7HQQ $WULDOMXGJHRFFXSLHVQREHWWHUSRVLWLRQ
WKDQ DQ DSSHOODWH FRXUW LQ UHYLHZLQJ DQG LQWHUSUHWLQJ GRFXPHQWDU\ HYLGHQFH  See
Umanzor v. Zurich Am. Ins. Co. 1R ::&5:&  7HQQ /(;,6
 DW  Q 7HQQ :RUNHUV¶ &RPS 3DQHO $SU     7KHUH LV KRZHYHU D
SUHVXPSWLRQ WKDW WKH ILQGLQJV DQG FRQFOXVLRQV RI WKH WULDO MXGJH DUH FRUUHFW XQOHVV WKH
SUHSRQGHUDQFHRIWKHHYLGHQFHLVRWKHUZLVH7HQQ&RGH$QQ F  
         
         +HUH LW LV XQGLVSXWHG WKDW (PSOR\HH ZDV LQYROYHG LQ D VSHFLILF ZRUNUHODWHG
LQFLGHQWDQGWKDWKHYRLFHGFRPSODLQWVRIXSSHUH[WUHPLW\SDLQDQGORZEDFNSDLQDWKLV
LQLWLDOPHGLFDOYLVLWDOWKRXJKWKHUHFRUGVRIWKDWYLVLWLQGLFDWH(PSOR\HHUHSRUWHGKLVORZ
EDFNFRPSODLQWVKDGLPSURYHGDQGKHKDG³QRSDLQQRZ´7KHSDUWLHVVWLSXODWHGWKDWWKH
LQFLGHQWRFFXUUHGRQ-XO\DQGWKDW(PSOR\HHJDYHSURSHUQRWLFHRIWKHZRUN
UHODWHG LQMXU\  (PSOR\HH¶V DIILGDYLW VWDWHG WKDW KH ³FRQWLQXH>G@ WR UHPDLQ V\PSWRPDWLF
UHODWLYHWR>KLV@ORZEDFNLQMXU\DQG>QHHGHG@WUHDWPHQWUHODWLYHWR>KLV@ORZEDFNLQMXU\´
(PSOR\HUSUHVHQWHGQRWKLQJWRFRQWUDGLFWWKHDVVHUWLRQVLQ(PSOR\HH¶VDIILGDYLW
         
         ,QVWHDG (PSOR\HU UHOLHV RQ WKH TXHVWLRQQDLUH VHQW WR 'U 5XVVHOO LQ ZKLFK KH
FKHFNHG³>Q@R´WRWKHTXHVWLRQDVNLQJZKHWKHU(PSOR\HH¶V³FXUUHQWFRPSODLQWVUHPDLQD
SULPDU\UHVXOW>RI@KLVDOOHJHG-XO\ZRUNDFFLGHQW´(PSOR\HUDVVHUWVWKLVLVD
FDXVDWLRQ RSLQLRQ FRQFHUQLQJ (PSOR\HH¶V ORZ EDFN LQMXU\ WR ZKLFK WKH VWDWXWRU\
SUHVXPSWLRQRIFRUUHFWQHVVDSSOLHVDQGWKDW(PSOR\HHIDLOHGWRRIIHUDQ\PHGLFDORSLQLRQ
DGGUHVVLQJFDXVDWLRQ)RFXVLQJRQWKHSUHFLVHTXHVWLRQSUHVHQWHGWR'U5XVVHOOLQTXLULQJ

                                                    

DERXW³FXUUHQWFRPSODLQWV´DQGQRWLQJWKDW'U5XVVHOO³ODVWVDZ>(PSOR\HH@WZR\HDUV
DJR´WKHWULDOMXGJHFRQFOXGHGWKDW'U5XVVHOO¶VUHVSRQVHVZHUH³QRQGHWHUPLQDWLYHRI
ZKHWKHU>(PSOR\HH@VXVWDLQHGDZRUNUHODWHGEDFNLQMXU\WKDWFXUUHQWO\QHHGVWUHDWPHQW´
7KHWULDOMXGJHFRQFOXGHGWKDWWKHFRPSHQVDELOLW\RI(PSOR\HH¶VDOOHJHGEDFNFRPSODLQWV
³KDV \HW WR EH GHWHUPLQHG´ DQG WKDW (PSOR\HH ³SUHVHQWHG VXIILFLHQW HYLGHQFH HQWLWOLQJ
KLP WR HYDOXDWLRQ E\ 'U 5XVVHOO IRU WUHDWPHQW RI DQ\ ZRUNUHODWHG EDFN LQMXU\´  :H
DJUHH

        7KH UHSRUWV IRU HDFK RI (PSOR\HH¶V IRXU YLVLWV ZLWK WKH DXWKRUL]HG PHGLFDO
SURYLGHUUHIHUHQFH(PSOR\HH¶VFRPSODLQWVWRKLVHOERZDUPDQGORZEDFN7KHLQLWLDO
UHSRUWV GDWHG ILYH GD\V DIWHU WKH ZRUN LQFLGHQW QRWHG WKDW DOWKRXJK (PSOR\HH ³>I@HOW
VRPH ORZ EDFN SDLQ´ KLV EDFN SDLQ KDG LPSURYHG DQG WKHUH ZDV ³QR SDLQ QRZ´  7KH
UHSRUWRIWKHIROORZLQJYLVLWLQGLFDWHG³PLOGWHQGHUQHVVRYHUEDFN´DQGWKHTXHVWLRQQDLUH
WKDW 'U 5XVVHOO UHVSRQGHG WR DOPRVW WZR \HDUV ODWHU LQ -XQH  VWDWHG WKDW ZKLOH
³>P@RVW RI >(PSOR\HH¶V@ YLVLWV XQWLO KLV UHOHDVH RQ  ZHUH UHODWHG WR KLV HOERZ
SDLQ´KH³GLGPHQWLRQORZEDFNSDLQ´7KHTXHVWLRQSUHVHQWHGWR'U5XVVHOOWRZKLFK
KH UHVSRQGHG ³>Q@R´ GLG QRW GLIIHUHQWLDWH EHWZHHQ (PSOR\HH¶V FXUUHQW XSSHU H[WUHPLW\
FRPSODLQWVDQGKLVFXUUHQWORZEDFNFRPSODLQWV
        
        ³,Q HYDOXDWLQJ H[SHUW PHGLFDO RSLQLRQV D WULDO MXGJH PD\ FRQVLGHU DPRQJ RWKHU
WKLQJV WKH TXDOLILFDWLRQV RI WKH H[SHUWV WKH FLUFXPVWDQFHV RI WKHLU HYDOXDWLRQ WKH
LQIRUPDWLRQ DYDLODEOH WR WKHP DQG WKH HYDOXDWLRQRI WKH LPSRUWDQFH RI WKDW LQIRUPDWLRQ
E\RWKHUH[SHUWV´Venable v. Superior Essex, Inc.1R71:UN
&RPS $SS %G /(;,6  DW  7HQQ :RUNHUV¶ &RPS $SS %G 1RY   
³7ULDOFRXUWVKDYHEURDGGLVFUHWLRQWRGHWHUPLQHZKHWKHUWRDFFHSWRUUHMHFWWKHRSLQLRQRI
DSURIIHUHGH[SHUW´Cobb v. Henry I. Siegel, Inc.1R::&5&9
7HQQ/(;,6DW  7HQQ:RUNHUV¶&RPS3DQHO2FW DQGZHZLOOQRW
VXEVWLWXWH RXU GHWHUPLQDWLRQ RI WKH ZHLJKW WR EH DFFRUGHG DQ H[SHUW RSLQLRQ DEVHQW DQ
DEXVHRIGLVFUHWLRQE\WKHWULDOMXGJH0RUHRYHULQUHYLHZLQJDWULDOMXGJH¶VH[HUFLVHRI
GLVFUHWLRQZHSUHVXPHWKHWULDOMXGJH¶VGHFLVLRQLVFRUUHFWDQGUHYLHZWKHHYLGHQFHLQD
OLJKWPRVWIDYRUDEOHWRXSKROGLQJWKHGHFLVLRQLovlace v. Copley6:G
  7HQQ 
        
        ,Q HYDOXDWLQJ WKH TXHVWLRQV SUHVHQWHG WR 'U 5XVVHOO DQG KLV UHVSRQVHV WKH WULDO
MXGJHFRQVLGHUHGZKDWLQIRUPDWLRQZDVDYDLODEOHWR'U5XVVHOODW WKHWLPHRIKLV
UHVSRQVHVQRWLQJSDUWLFXODUO\WKDWWKHHYDOXDWLRQVDQGWUHDWPHQWXSRQZKLFK'U5XVVHOO
EDVHGKLVUHVSRQVHVRFFXUUHGDOPRVWWZR\HDUVEHIRUHKHUHVSRQGHGWRWKHTXHVWLRQQDLUH
'U 5XVVHOO ZDV QRW DVNHG ZKHWKHU (PSOR\HH VXIIHUHG D ORZ EDFN LQMXU\ WKDW DURVH
SULPDULO\RXWRIWKH-XO\ZRUNLQFLGHQWRUZKHWKHUKLVFXUUHQWORZEDFNFRPSODLQWV
DURVH SULPDULO\ IURP WKH  ZRUN LQFLGHQW  5DWKHU 'U 5XVVHOO ZDV DVNHG ZKHWKHU
(PSOR\HH¶V ³FXUUHQW FRPSODLQWV UHPDLQ D SULPDU\ UHVXOW >RI@´ WKH  ZRUN LQFLGHQW
7KH WULDO MXGJH TXHVWLRQHG KRZ 'U 5XVVHOO FRXOG NQRZ ZKDW (PSOR\HH¶V ³FXUUHQW
FRPSODLQWV´ DUH DQG KRZ KH FRXOG DVVHVV ZKHWKHU WKRVH FRPSODLQWV UHPDLQ D SULPDU\

                                                 

UHVXOWRIWKHLQFLGHQWZKHQKHKDGQRWVHHQ(PSOR\HHLQVRORQJ&RQVLGHULQJWKH
FLUFXPVWDQFHVRI'U5XVVHOO¶VHYDOXDWLRQVDQGWKHOLPLWHGLQIRUPDWLRQDYDLODEOHWRKLP
ZKHQ KH UHVSRQGHG WR WKH TXHVWLRQQDLUH WKH WULDO MXGJH GLG QRW DFFHSW 'U 5XVVHOO¶V
RSLQLRQQRWLQJWKDWWKHGRFWRUFRQILUPHGWKDW(PSOR\HH³GLGPHQWLRQORZEDFNSDLQ´DW
WKH WLPH RI KLV LQLWLDO HYDOXDWLRQ  $V VWDWHG E\ WKH WULDO MXGJH 'U 5XVVHOO¶V UHVSRQVH
LQGLFDWLQJ(PSOR\HH³PHQWLRQHGEDFNSDLQEXWWKDWPRVWRIWKHYLVLWVUHODWHGWRKLVHOERZ
SDLQ´ZDV³QRQUHVSRQVLYHRUDWOHDVWQRQGHWHUPLQDWLYHRIZKHWKHU>(PSOR\HH@VXVWDLQHG
DZRUNUHODWHGEDFNLQMXU\WKDWFXUUHQWO\QHFHVVLWDWHVWUHDWPHQW´
        
        0RUHRYHU WKH PDQQHU LQ ZKLFK WKH TXHVWLRQ LV SRVHG PDNHV 'U 5XVVHOO¶V
UHVSRQVHDPELJXRXV7KHTXHVWLRQDVNVZKHWKHUWKH³FXUUHQWFRPSODLQWV´DUHUHODWHGWR
WKH ZRUN LQMXU\  2QH FRXOG FRQFOXGH (PSOR\HU LQWHQGHG WR DVN DERXW ERWK HOERZ DQG
ORZEDFNFRPSODLQWVDVWKHTXHVWLRQGRHVQRWGLIIHUHQWLDWHEHWZHHQWKHWZR+RZHYHU
(PSOR\HUDFNQRZOHGJHVWKDW(PSOR\HHVXVWDLQHGDFRPSHQVDEOHHOERZLQMXU\IRUZKLFK
LWLVUHVSRQVLEOHIRUSURYLGLQJWUHDWPHQW7RDFFHSW(PSOR\HU¶VSRVLWLRQWKDW'U5XVVHOO
SURYLGHGDPHGLFDORSLQLRQWRZKLFKDSUHVXPSWLRQRIFRUUHFWQHVVVKRXOGEHJLYHQZRXOG
UHTXLUHXVWRLQIHUWKHTXHVWLRQFRQFHUQV(PSOR\HH¶VORZEDFNFRPSODLQWVRQO\
        
        5DWKHUFRQVLVWHQWZLWKWKHWULDOFRXUWZHFRQFOXGH'U5XVVHOO¶VUHVSRQVHVWREH
QRQGHWHUPLQDWLYHRIWKHLVVXHLQWKLVDSSHDO7KHTXHVWLRQVDQG'U5XVVHOO¶VDQVZHUVGR
QRW SURYLGH D VXIILFLHQWO\ GHILQLWH FDXVDWLRQ RSLQLRQ WR ZKLFK D SUHVXPSWLRQ RI
FRUUHFWQHVV FDQ DWWDFK  7KH DPELJXLW\ DQG YDJXHQHVV RI WKH TXHVWLRQV UHQGHU WKH
TXHVWLRQQDLUHZRUWK\RIOLWWOHZHLJKW$FFRUGLQJO\ZHFRQFOXGHWKHUHZDVQRDEXVHRI
GLVFUHWLRQE\WKHWULDOMXGJHLQUHMHFWLQJ'U5XVVHOO¶VRSLQLRQ

                                              &RQFOXVLRQ
                                                     
        7KH HYLGHQFH GRHV QRW SUHSRQGHUDWH DJDLQVW WKH WULDO MXGJH¶V GHWHUPLQDWLRQ WKDW
(PSOR\HHLVHQWLWOHGWRUHWXUQWRWKHDXWKRUL]HGSK\VLFLDQIRUHYDOXDWLRQDQGWUHDWPHQWRI
DQ\ORZEDFNLQMXU\FDXVDOO\UHODWHGWRWKH-XO\ZRUNDFFLGHQW$FFRUGLQJO\WKH
RUGHUJUDQWLQJPHGLFDOEHQHILWVLVDIILUPHGDQGWKHFDVHLVUHPDQGHG




                                                   

                   7(11(66((%85($82):25.(56¶&203(16$7,21
                         :25.(56¶&203(16$7,21$33($/6%2$5'

5LFN20XQF\                                                              'RFNHW1R
                                                                       
Y                                                                         6WDWH)LOH1R

3UHPLXP'LVWULEXWRUV,QFHWDO                                     
                                                                       
                                                                       
$SSHDOIURPWKH&RXUWRI:RUNHUV¶                                      
&RPSHQVDWLRQ&ODLPV                                                    
/LVD$/RZH-XGJH                                                    

                                         &(57,),&$7(2)6(59,&(

, KHUHE\ FHUWLI\ WKDW D WUXH DQG FRUUHFW FRS\ RI WKH $SSHDOV %RDUG¶V GHFLVLRQ LQ WKH
UHIHUHQFHGFDVHZDVVHQWWRWKHIROORZLQJUHFLSLHQWVE\WKHIROORZLQJPHWKRGVRIVHUYLFH
RQWKLVWKHWKGD\RI'HFHPEHU

 1DPH                               &HUWLILHG   )LUVW &ODVV   9LD      )D[      9LD     6HQWWR
                                     0DLO        0DLO           )D[      1XPEHU   (PDLO

 $PHHVK$.KHUDQL                                                                ;      DNKHUDQL#GDYLGKGXQDZD\FRP
 $OH[%0RUULVRQ                                                                 ;      DEPRUULVRQ#PLMVFRP
 7LIIDQ\%6KHUULOO                                                              ;      WEVKHUULOO#PLMVFRP
 /LVD$/RZH-XGJH                                                               ;      9LD(OHFWURQLF0DLO
 .HQQHWK06ZLW]HU&KLHI-XGJH                                                 ;      9LD(OHFWURQLF0DLO
 3HQQ\6KUXP&OHUN&RXUWRI                                                     ;      3HQQ\3DWWHUVRQ6KUXP#WQJRY
 :RUNHUV¶&RPSHQVDWLRQ&ODLPV




--HDQHWWH%DLUG
  HDQHWWH%DLUG
 'HSXW\&OHUN:RUNHUV¶&RPSHQVDWLRQ$SSHDOV%RDUG
 )UHQFK/DQGLQJ'U6WH%
 1DVKYLOOH71
 7HOHSKRQH
 (OHFWURQLF0DLO:&$SSHDOV&OHUN#WQJRY